PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/639,105
Filing Date: 30 Jun 2017
Appellant(s): IZUMI, Yunie



__________________
Peter Nowak and Stephen Burr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 2, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki (US PG Pub. No. 2013/0145735) in view of Blanchard (US Pat. No. 5,976,476) and Morita (US PG Pub. No. 2003/0170160) or, alternatively, over Blanchard in view of Motoki and Morita.  
Regarding claims 1, 2, 6, and 7, Motoki teaches a porous ceramic honeycomb filter for processing exhaust gasses made of a ceramic material having pores and comprising cordierite (i.e. "aggregates") as a main component and cerium dioxide particles, which are incorporated together by kneading (Abstract; par. 17, 18, 25, 23, 38, 64, 71).  Although Motoki does not explicitly teach that the cerium dioxide particles are exposed on the surfaces of the pores, at least some of the cerium dioxide particles are expected (i.e. it is more likely than not) to be exposed on the pore surfaces because Motoki teaches that the ceramic batch constituents including the cerium dioxide are kneaded together, thereby mixing them, and makes no disclosure of the material being non-homogenously mixed, and teaches that the honeycomb walls are porous.  Motoki 
The teachings of Motoki differ from the current invention in that his porous ceramic structure is not taught to comprise cerium dioxide particles including iron oxide as claimed. However, as discussed above, Motoki's product is intended for processing exhaust gases.  Blanchard further teaches a catalytic composition made up of particles comprising a solid solution of cerium dioxide and one or more of iron oxide and manganese oxide that he teaches may be incorporated into catalytic systems as a powder or shaped to form a honeycomb for treating exhaust gases and, in particular, for controlling H2S emission (col. 1, ln. 40-43; col. 2, ln. 23-27; col. 8, ln. 7-30).  Blanchard teaches that the particles may be formed either by forming a mixture of precursor materials for the component oxides that are eventually treated to form the named oxides in his particles or by impregnating cerium dioxide with iron- and/or manganese-containing solutions that are eventually treated to form the named oxides  (col. 1, ln. 44-col. 2, ln. 11).  As Blanchard teaches that the particles contain cerium oxide and one or more of iron and manganese oxide (discussed above), each of Blanchard's formation methods result in iron and/or manganese oxide being contained on the surface and/or inside the cerium dioxide particles.  While Blanchard does not explicitly teach including his particles in a porous ceramic with a cordierite aggregate (i.e. which is a difference from the current invention), he does teach that they can be included with any support, including supports made from various different ceramics (col. 8, ln. 11-13).   As such, it would have been obvious to one of ordinary skill in the art to use Blanchard's cerium 2S emission.  
The teachings of Motoki and Blanchard differ from the current invention in that the specific surface area of their porous ceramic honeycomb(s) is not disclosed.  However, as discussed above, the prior art honeycomb(s) is/are intended for processing exhaust gases.  Morita further teaches a honeycomb for processing exhaust gases, which he teaches should have a specific surface area in the range of 20 to 300 m2/g in order to allow a catalytic component to be well-dispersed, thereby improving efficiency, without allowing for the accumulation of catalytically poisonous components, which decrease the lifetime of the catalyst (par. 95).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art honeycomb(s) to have a specific surface area in the range of 20 to 300 m2/g in order to allow for a well-dispersed catalytic component and good efficiency while avoiding excessive accumulation of catalytically poisonous components, which reduce a catalyst's working life. 
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited by the recited 

Regarding claims 4 and 5, Motoki teaches that his product may include up to 3 wt. % cerium dioxide (par. 71).  As discussed above, it would have been obvious to use Blanchard's cerium dioxide particles as the cerium dioxide component in Motoki's product.  Blanchard teaches that his cerium dioxide particles preferably contain 1 to 10 wt. % of iron oxide and exemplifies products respectively including 10 wt. % iron oxide with 80 wt. % cerium dioxide and 90 wt. % cerium dioxide (col. 2, ln. 37-44, Examples 2 and 3). Although there is no explicit teaching of the quantities of cerium dioxide and iron oxide in the combined product of Motoki and Blanchard, which may be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to configure the cerium dioxide particles in the product to comprise 1 to 10 wt. % iron oxide and 80 or 90 wt. % or more of cerium dioxide because Blanchard teaches that such proportions are appropriate.  The claimed cerium dioxide and iron oxide quantities are obvious in view of Motoki and Blanchard.  See MPEP 2144.05.  For example, Motoki and Blanchard render obvious a product including 3 wt. % cerium dioxide particles including 90 wt. % cerium dioxide and 10 wt. % iron oxide, which is calculated based on the product's total weight to include 2.7 wt. % cerium dioxide and 0.3 wt. % iron oxide. 



Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of Blanchard and Brown (US PG Pub. No. 2003/0167758) or, alternatively, over Blanchard in view of Motoki and Brown.  
	Regarding claims 1, 2, and 4-7, as discussed above, Motoki and Blanchard teach or render obvious a porous ceramic honeycomb including or rendering obvious each feature of claims 1, 2, and 4-7 with the exception of their honeycomb's specific surface area not being taught.  However, as discussed above, the prior art honeycomb is intended for processing exhaust gases.  Brown further teaches that porous ceramic honeycombs for exhaust processing typically have specific surfaces areas of less than 1 m2/g, including about 0.3 m2/g (par. 128).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the porous ceramic honeycomb(s) of Motoki and Blanchard to have a specific surface area of less than 1 m2/g, including about 0.3 m2/g because such a range is typical and useful for exhaust gas processing.  The claimed specific surface area is anticipated or rendered obvious by Brown. See MPEP 2144.05. 

 Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of Blanchard and Ohno (US PG Pub. No. 2004/0055265) or, alternatively, over Blanchard in view of Motoki and Ohno.  
Regarding claims 1, 2, and 4-7, as discussed above, Motoki and Blanchard teach or render obvious a porous ceramic honeycomb including or rendering obvious each feature of claims 1, 2, and 4-7 with the exception of their honeycomb's specific 2/g so that fine particulates can be trapped while avoiding clogs, which cause pressure losses and decreases in fuel efficiency (par. 1, 236).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Motoki and Blanchard's honeycomb(s) or its cell walls to have a specific surface area in the range of 0.1 to 1.0 m2/g in order to allow the honeycomb to effectively trap particles when processing exhaust gases while avoiding becoming clogged and causing pressure losses and fuel efficiency decreases.  If a honeycomb's cell walls are configured to have a specific surface area of 0.1 to 1.0 m2/g, then the whole honeycomb is expected to have a similar or slightly greater specific surface area. The instantly claimed specific surface area is obvious in view of Ohno.  See MPEP 2144.05. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motoki, Blanchard, and Morita or Brown or Ohno, as applied to claim 1 above, and further in view of Wan (US Pat. No. 4,714,694). 
Regarding claim 3, the teachings of cited prior art differ from the current invention in that the average cerium dioxide particle diameter is not disclosed.  However, as discussed above, the taught porous ceramic product is intended to be used to treat exhaust gases.  Wan further teaches a ceramic material for treating exhaust gases including cerium dioxide and aggregates (col. 1, ln. 8-17; col. 6, ln. 44-.

















(2) Response to Argument
	The instant claims are directed to a porous ceramic honeycomb structure made up of a mixture of aggregates and cerium dioxide (also referred to as "cerium oxide" or "CeO2") particles having iron oxide on their surface(s).  The recited structure is intended for use in treating and purifying automotive exhaust.  The claims are primarily rejected as unpatentable over the combination of Motoki, who teaches a honeycomb structure made from a mixture of cordierite (i.e. "aggregate") and cerium dioxide in view of Blanchard, who teaches particularly beneficial cerium dioxide-containing particles that he discloses can be included in a honeycomb structure, and Blanchard in view of Motoki, with secondary references Morita, Brown, and Ohno each being cited for their teachings of the specific surface area of a honeycomb, and Wan for his teaching of a cerium dioxide particle size.  The rejections establish that it would have been obvious to use Blanchard's cerium dioxide particles either as the cerium dioxide component in Motoki's honeycomb or to make a honeycomb including Blanchard's cerium dioxide particles that otherwise has the composition and structure taught by Motoki in order to produce an exhaust treatment device that demonstrates the benefits taught by both references.  
Appellant's main contention is that the combination of Motoki and Blanchard as prior art references in the rejections is improper due to the prior art references' exhaust filtration/purification mechanisms and Blanchard's disclosures of how his particles may be used.  These and Appellant's other arguments are responded to as follows. 


Appellant has argued that Motoki and Blanchard are not combinable and, therefore, it would not be obvious to use Blanchard's cerium dioxide particles as the cerium dioxide component in Motoki's honeycomb because the references are not related.  This argument is based on the premise that Motoki is directed to a honeycomb filter used to physically remove particles from exhaust gas and Blanchard is directed to a catalyst composition.  In making the argument, Appellant has asserted that Motoki uses cerium dioxide as a sintering aid, whereas Blanchard uses cerium dioxide as a catalyst for chemically converting components of the exhaust gas, and that no nexus has been drawn between a honeycomb based on physical removal particle removal and one based on chemical conversion.  
Appellant's argument is not persuasive because the cited references are sufficiently analogous with each other and with the instant claims. A nexus is found between the two references because they are each directed at solving the same problem, i.e. exhaust gas treatment, and because each teaches a ceramic honeycomb structure for doing so.  Additionally, Motoki does not use the term "sintering aid" in describing the cerium dioxide or any other component of his product.  Although Appellant is correct that Motoki does not discuss using cerium dioxide as a catalyst, it would be unreasonable to assume that one of ordinary skill in the art of making ceramic honeycombs for exhaust treatment would be unaware of the ability of cerium dioxide to function as a catalyst in exhaust treatment.  This is evidenced by Blanchard, who teaches that cerium oxide (note: "oxide" and "dioxide" are used interchangeably in discussing the chemical compound CeO2) is commonly used to treat exhaust gas (col. 2S emission, as taught by Blanchard, in Motoki's structure.  Appellant has not suggested or provided any evidence to demonstrate that a honeycomb based on Motoki would fail to be formed or to function as intended if Blanchard's cerium dioxide particles were used as its cerium dioxide component.  
  
Appellant has further argued that the claimed product would not have been obvious in view of the cited references because Blanchard allegedly provides no teaching of using his cerium dioxide particles as an additive in a kneaded material.  In making this argument Appellant has gone on to postulate that a person would either coat the walls of a honeycomb, such as Motoki's, in a composition including the CeO2 particles or would form an entire honeycomb from the CeO2 particles. The section of Blanchard's disclosure on which Appellant relies for this conclusion is found in lines 7-18 of column 8 and is also quoted on page 9 of Appellant's brief. 
As noted in the cited section, which was also relied upon in the rejections, Blanchard teaches that his compositions may be shaped into a honeycomb, that the compositions can be applied to any support commonly used in the field of catalysis, including various common oxide ceramics, and that the composition can "also" be used as a wash coat on a substrate, such as a ceramic monolith.  A reasonable interpretation of Blanchard's statements is that his material may either be combined with a ceramic 
Although Blanchard does not use the term "additive", he does teach that his material may be shaped into various products, such as honeycomb structures, and can be "applied to any support commonly used in the field of catalysis", such as various oxide ceramics.  Blanchard teaches that the material may "also" be applied as a wash coat, which implies that his usage of the term "apply" is not referring to a "coating" step but rather is just a discussion of application areas where the material might be used.  Blanchard's teachings of forming shaped products, such as honeycombs, and of combining his cerium oxide particles with various ceramics renders obvious forming shaped products, such as honeycombs, from his particles in combination with other ceramics.  As instant claim 1 only requires a ceramic honeycomb to contain a non-zero quantity of cerium oxide particles with iron oxide on their surface(s) with some other type of aggregate, it presents a low bar for the obviousness of a combination (i.e. the obviousness to include some cerium dioxide/iron oxide particles in the ceramic of a honeycomb) meeting the claims, which is achieved with the combination of Blanchard and Motoki.  Furthermore, claim 1 is not commensurate in scope with any honeycomb 

Regarding the rejections based on Blanchard in view of Motoki, Appellant has further argued that it would not have been obvious to make a honeycomb including Blanchard's particles and having Motoki's composition/structure for the same reasons as discussed above.  However, the combination of references is proper (and the claimed product is rendered obvious by Blanchard in view of Motoki) for the reasons discussed above and the arguments are not persuasive for the same reasons as discussed above.   

Appellant has also argued that the combination of Blanchard and Motoki (in either order) would not meet the claims because a honeycomb wash-coated with Blanchard's cerium dioxide particles would not have the recited surface area and because a honeycomb made entirely of Blanchard's cerium dioxide particles would lack an aggregate.  However, this argument is not persuasive and/or may be considered moot because the rejections are not based on a wash-coated honeycomb structure or on a honeycomb made entirely of Blanchard's cerium dioxide particles.  
Furthermore, even if one were to consider Blanchard to only teach a cerium dioxide material-containing coating on a honeycomb (which is not the case), the test for obviousness is not whether the features of a secondary reference may be bodily 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Julia L Rummel/Examiner, Art Unit 1784                                                                                                                                                                                                        






Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.